UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported):September 15, 2011 PEGASI ENERGY RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-134568 20-4711443 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 218 N. Broadway, Suite 204, Tyler, Texas 75702 (Address of principal executive offices) Registrant’s telephone number, including area code: (903) 595-4139 Copy of correspondence to: Marc J. Ross, Esq. James M. Turner, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Tel:(212) 930-9700Fax:(212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01.Entry into a Material Definitive Agreement. Item 3.02.Unregistered Sales of Equity Securities. On September 15, 2011, Pegasi Energy Resources Corporation, a Nevada corporation (the “Company”), sold in a private placement a total of195,587 Units (the “Units”), each Unit consisting oftwo (2) shares of common stock, $0.001 par value (the “Common Stock”)and athree-year warrant to purchase one (1) share of common stock at an exercise price of $0.60 per share (the “Warrants”),for an aggregate purchase price of $195,587.00.This was the second and final closing of the private placement that initially closed on July 28, 2011 and reported on the Current Report on Form 8-K filed with the SEC on August 2, 2011. In connection with the private placement transaction, the Company engaged Beaufort International Associates Limited (“Beaufort”), a UK registered broker-dealer as its placement agent, which engaged Nicquel Limited (“Nicquel”), a company incorporated in the British Virgin Islands, as a selling agent.As consideration for services provided , the Company (i) paid Beaufort $2,579.35 and issued Beaufortthree-year warrants to acquire 5,159 shares of Common Stock, at an exercise price of $0.60 per share, and (ii) issued Nicquel three-year warrants to acquire 31,294 shares of Common Stock, at an exercise price of $0.60 per share (collectively, the warrants issued to Beaufort and Nicquel are referred to as the “PA Warrants”). The Units were offered and sold to the Investors in private placement transactions made in reliance upon exemptions from registration pursuant to Rule 903 of Regulation S of the Securities Act of 1933, as amended. Based on representations from the investors, the Company determined that the investors are not a “U.S. person” as that term is defined in Rule 902(k) of Regulation S under the Securities Act of 1933, and such investors acquired our common stock, for investment purposes for their own respective accounts and not as nominees or agents, and not with a view to the resale or distribution thereof, and that the investors understood that the shares of our common stock may not be sold or otherwise disposed of without registration under the Securities Act of 1933 or an applicable exemption therefrom. The foregoing information is a summary of the agreements involved in the transactions described above, is not complete, and is qualified in its entirety by reference to the full text of such agreements, copies of which are incorporated by reference as exhibits to this Current Report on Form 8-K.Readers should review such agreement for a complete understanding of the terms and conditions associated with this transaction along with the Company’s disclosures from the initial closing, as reported on the Current Report on Form 8-K filed with the SEC on August 2, 2011. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Form of Subscription Agreement, by and between Pegasi Energy Resources Corporation and the investors.† Form of Registration Rights Agreement, by and between Pegasi Energy Resources Corporation and the investors.† Form of Warrant issued to the investors and the placement agents.† Form of Lock-Up Agreement.† † Previously filed as exhibits to the Current Report on Form 8-K filed with the SEC on August 2, 2011. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEGASI ENERGY RESOURCES CORPORATION Dated: September 19, 2011 By: /s/RICHARD LINDERMANIS Richard Lindermanis Chief Financial Officer 3
